Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 8, 2015




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II


 In the Matter of the Estate of                                     No. 44917-0-II
 ARTHUR D. PHELPS,

                                  Deceased.                   UNPUBLISHED OPINION

 APRIL PHELPS FORD, in her capacity as
 personal representative of the Estate of Arthur
 D. Phelps,

                                  Petitioner,

        v.

 DEPARTMENT OF REVENUE OF THE
 STATE OF WASHINGTON,

                                  Respondent.

       BJORGEN, A.C.J. — The Department of Revenue appealed a judgment in favor of April

Phelps Ford in her capacity as personal representative of the Estate of Arthur D. Phelps. Ford now

concedes that the decision of the Washington State Supreme Court in In re Estate of Hambleton,

181 Wn.2d 802, 335 P.3d 398 (2014), cert. denied, 2015 WL 3534450 (2015), is controlling and

resolves this appeal in favor of the Department.

       We accept Ford’s concession. The trial court’s judgment is reversed and remanded to the

trial court with instructions to enter judgment in favor of the Department.
No. 44917-0-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    BJORGEN, A.C.J.
 We concur:



 WORSWICK, J.




 MAXA, J.




                                                2